

116 HR 6236 IH: Collegiate Freedom of Association Act 2.0
U.S. House of Representatives
2020-03-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 6236IN THE HOUSE OF REPRESENTATIVESMarch 12, 2020Mr. Gallego (for himself, Ms. Stefanik, Mrs. Murphy of Florida, Mr. Stivers, Mr. Gottheimer, Mr. Hudson, Mrs. Kirkpatrick, Mr. Flores, Ms. Kendra S. Horn of Oklahoma, Mr. Womack, Ms. Sewell of Alabama, Mr. Rodney Davis of Illinois, Mrs. Beatty, Mr. Bost, Mr. Hill of Arkansas, Mr. Steube, Mr. Himes, Mr. Byrne, and Mrs. Brooks of Indiana) introduced the following bill; which was referred to the Committee on Education and LaborA BILLTo amend the Higher Education Act of 1965 to provide for certain freedom of association protections, and for other purposes.1.Short titleThis Act may be cited as the Collegiate Freedom of Association Act 2.0.2.Freedom of association protectionsPart B of title I of the Higher Education Act of 1965 (20 U.S.C. 1011 et seq.) is amended by adding at the end the following:124.Freedom of association protections(a)Non-Retaliation against students of single-Sex social organizationsAn institution of higher education that receives funds under this Act shall not—(1)take any action to require or coerce a student or prospective student who is a member or prospective member of a single-sex social organization to waive the requirements of paragraph (2), including as a condition of enrolling in the institution; or(2)take any adverse action against a student who is a member or a prospective member of a single-sex social organization based solely on the membership practice of such organization limiting membership to only individuals of one sex.(b)Rules of constructionNothing in this section shall—(1)require an institution of higher education to officially recognize a single-sex organization;(2)prohibit an institution of higher education from taking an adverse action against a student who joins a single-sex social organization for a reason including academic misconduct or nonacademic misconduct, or because the organization’s purpose poses a clear harm to the students or employees, so long as that adverse action is not based solely on the membership practice of the organization of limiting membership to only individuals of one sex; or(3)inhibit the ability of the faculty of an institution of higher education to express an opinion (either individually or collectively) about membership in a single-sex social organization, or otherwise inhibit the academic freedom of such faculty to research, write, or publish material about membership in such an organization.(c)DefinitionsIn this section:(1)Adverse actionThe term adverse action means any of the following actions taken by an institution of higher education with respect to a member or prospective member of a single-sex social organization:(A)Expulsion, suspension, probation, censure, condemnation, formal reprimand, or any other disciplinary action, coercive action, or sanction taken by an institution of higher education or administrative unit of such institution.(B)An oral or written warning with respect to an action described in subparagraph (A).(C)An action to deny participation in any education program or activity.(D)An action to withhold, in whole or in part, any financial assistance (including scholarships and on campus employment), or denying the opportunity to apply for financial assistance, a scholarship, a graduate fellowship, or on-campus employment.(E)An action to deny or restrict access to on-campus housing.(F)An act to deny any certification, endorsement, or letter of recommendation that may be required by a student’s current or future employer, a government agency, a licensing board, an institution of higher education, a scholarship program, or a graduate fellowship to which the student seeks to apply.(G)An action to deny participation in any sports team, club, or other student organization, including a denial of any leadership position in any sports team, club, or other student organization.(H)An action to require any student to certify that such student is not a member of a single-sex social organization or to disclose the student’s membership in a single-sex social organization.(2)Single-sex social organizationThe term single-sex social organization means a social fraternity or sorority described in section 501(c) of the Internal Revenue Code of 1986 which is exempt from taxation under section 501(a) of such Code, or an organization that has been historically single-sex, the active membership of which consists primarily of students or alumni of an institution of higher education..